*996ON PETITION
PER CURIAM.
ORDER
Upon review of this recently docketed petition for writ of mandamus, it appears that this court may lack jurisdiction.
Alejandro Rodriguez petitions for a writ of mandamus to direct the United States District Court for the Southern District of Florida to render a final decision relating to his petition for writ of habeas corpus. This court is a court of limited jurisdiction. 28 U.S.C. § 1295. Based only upon our review, it does not appear that the district court’s jurisdiction arose in whole or in part under the laws governing this court’s appellate jurisdiction.
Accordingly,
It Is Ordered That:
Absent a response by the parties within 14 days of the date of this order, this petition will be transferred to the United States Court of Appeals for the Eleventh Circuit pursuant to 28 U.S.C. § 1631.